Per curiam.
“Whenever any question of law shall arise in any trial or other proceeding before a circuit court, the presiding judge may reserve the same for the consideration of the supreme court.” Sec. 1862 R. L. No question is presented which the judge had not ruled upon. The statute does not authorize this court in answering reserved questions to order such judgment “as is fit and proper for the further disposition of the case” (Mass, *468Pub. St. p. 832), nor, as in eases of exceptions, to vacate a judgment and require such further proceedings “as to law and justice shall appertain.” Sec. 1867 R. L. The circuit judge is advised that no question is presented which this court can consider.
A. Q-. M. Robertson for plaintiff.
Castle & Withington for defendants.